ORDER

PER CURIAM.
AND NOW, this 28th day of December, 2011, the Petition for Allowance of Appeal is GRANTED, the Order of the Superior Court is VACATED, and the matter is REMANDED for proceedings consistent with Bruesewitz v. Wyeth LLC, — U.S. -, 131 S.Ct. 1068, 1082, 179 L.Ed.2d 1 (2011) (“[T]he National Childhood Vaccine Injury Act preempts all design-defect claims against vaccine manufacturers brought by plaintiffs who seek compensation for injury or death caused by vaccine side effects.”).
Petitioner’s Application for Leave to File a Supplemental Brief in Support of Petition for Allowance of Appeal is DENIED.